Citation Nr: 1342516	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  99-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular rating for left knee internal derangement with traumatic arthritis and loose bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty from January 1973 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, confirmed and continued a previously assigned 40 percent rating for left knee internal derangement with traumatic arthritis and loose bodies.

This case initially came before the Board in August 1996, when it was remanded for additional development.  In January 1997, while the case was in remand status, the RO increased the rating for the Veteran's service-connected left knee disability from 40 to 50 percent, effective May 7, 1993.

In August 2004, the Board remanded the claim a second time.  In July 2005, while the case was in remand status, the RO granted service connection for left knee instability, evaluated as zero percent (noncompensably) disabling, effective May 7, 1993.  The Veteran did not appeal the RO's determinations in that regard, and the case was returned to the Board.  Thereafter, the case was again remanded in July 2006, February 2008, and March 2010.

In July 2012, the Board denied the Veteran's appeal.  The Board found that he was not entitled to a higher schedular rating for his service-connected left knee disability, and that the criteria for the assignment of an extraschedular rating had not been met.

The Veteran appealed the Board's July 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand of the Board's decision (Motion).  The parties agreed that the portion of the Board's decision denying entitlement to an increased rating on a schedular basis should not be disturbed, but that the Board's decision should be vacated and remanded "insofar as it found that referral for extraschedular consideration was not warranted."

More specifically, the parties agreed that, in denying an extraschedular rating, (a) the Board, for the period prior to June 2010, relied on a description of the Veteran's disability contained in a memorandum by the Director of Compensation and Pension, instead of making its own determinations; and (b) the Board failed to fully explain why the Veteran's employment history-including that set out in statements made in 1997-did not rise to the level of "marked" interference.  The Court granted the Motion later that same month.

The Board notes that, in addition to the paper claims file, there are electronic (Virtual VA and Veterans Benefits Management System (VBMS)) files associated with the Veteran's claim.  The electronic files contain additional evidence-including additional VA examination reports and medical evidence, and a September 2013 brief from the Veteran's representative-which the Board has reviewed.  In November 2013, the Veteran's representative waived consideration of the new evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's left knee internal derangement with traumatic arthritis and loose bodies does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for the assignment of an extraschedular rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is in receipt of a 50 percent rating for left knee internal derangement with traumatic arthritis and loose bodies, effective from May 7, 1993.  As noted previously, the Board, in its July 2012 decision, denied a schedular rating in excess of 50 percent, and the parties to the appeal have agreed that that portion of the Board's decision should not be disturbed.  See Introduction, supra.  The issue currently presented for the Board's consideration is whether the Veteran is entitled to a still-higher rating for his service-connected left knee disability on an extraschedular basis.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)).  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in his possession).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the agency of original jurisdiction (AOJ).

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of letters sent to the Veteran in July 2006 and March 2008, the AOJ informed the Veteran that, in evaluating his disability, it would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  He was notified of the general manner in which disability ratings are assigned-and of the requirements for extraschedular ratings in particular-and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  See, e.g., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that generic notice in response to a claim for an increased rating is all that is necessary).  Although the notice letters were not provided until after the Veteran's claim was initially adjudicated, the claim has since been re-adjudicated in supplemental statements of the case in October 2006, September 2009, and October 2011, thereby correcting any defect in their timing.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No corrective action is required.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

In the present case, the Board finds that the duty to assist has been fulfilled.  The Veteran's service treatment records have been obtained, as have records of relevant post-service VA and private medical care.  He has also been examined.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and there has been at least substantial compliance with the directives contained in the Board's remands.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  No further development action is required.

II.  The Merits of the Veteran's Appeal

Under the law, compensation may be awarded to a veteran where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To determine the level of compensation due for such disability, Congress granted VA the authority "to adopt and apply a schedule of ratings of reductions in earning capacity from specific injuries or combination of injuries," based upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2002).

Under that authority, VA has established a rating schedule that is "primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service."  38 C.F.R. § 4.1 (2013).  Once a disability has been found to be service connected, VA applies the criteria set out in diagnostic codes contained in the rating schedule to assign a percentage of disability that "represent[s] as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  Id.  The ultimate percentage rating assigned to a veteran is "considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of the disability."  Id.

Generally, evaluating a disability under either the corresponding or analogous diagnostic code(s) is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, in exceptional cases, VA has authorized the assignment of extraschedular ratings, with the following guidance:

To accord justice . . . to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

38 C.F.R. § 3.321(b)(1) (2013).

VA's General Counsel has stated that consideration of an extraschedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Court has explained that "[t]he determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

First, the RO or the Board must determine whether the schedular rating criteria are adequate.  In this regard, the Court has held that inadequacy in the rating schedule cannot be established solely by showing a gap between the Veteran's income and the income of similarly qualified workers in his field, and that the actual wages or income earned by a particular veteran are not considered relevant to the calculation of the average impairment of earning capacity caused by a disability.  Id. at 116.  The Court has also observed that, given that the average impairment of earning capacity is the standard, within the rating schedule, many veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability, and that extraschedular consideration cannot be used to undo the approximate nature that results from the rating system based on average impairment of earning capacity authorized by Congress.  Id.

Rather, in determining whether the schedular rating criteria are adequate, the RO or the Board must determine whether the criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, and no referral is required.  Id.

However, if the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If so, the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis; determining whether, to accord justice, the claimant's disability picture requires assignment of an extraschedular rating.  Id.

Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to do so.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  However, if a referral is made, and an extraschedular rating is denied, there is no restriction on the Board's ability to review the denial on appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Indeed, the Board is permitted to review the entirety of the proceedings below, and has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements of Thun.  Id. at 428.

In the present case, the evidence of record reflects that service connection was established for the Veteran's left knee disability by a rating decision entered in March 1975.  The disability was evaluated as 30 percent disabling under schedular criteria, effective from September 1974.  Following the receipt of additional evidence, the 30 percent rating was subsequently confirmed in April 1976.

In May 1993, the Veteran filed a claim for increased rating.  He maintained that his condition had become more severe, with recent magnetic resonance imaging (MRI) revealing joint effusion, degenerative disease, and a posterior horn tear of the lateral meniscus.

When the Veteran was examined for VA compensation purposes later that month, he reported severe pain and instability of the left knee.  He indicated that the left knee would "pop and go down without warning," and that "[d]own-time may be anywhere from several days to several months."  He said that when the knee was "down," he could not walk.  He reported working at Apex Office Products from 1989 to February 1993, with 4 months of lost time over the previous 12 months, and indicated that he had been unemployed since.

Additional evidence was received, including an August 1993 statement from one of the Veteran's parents to the effect that the Veteran's left knee had given way on him on several occasions and caused him to fall.  The Veteran reported having problems with his elbows and wrists, in addition to his left knee, and indicated that he was unemployed and having a great deal of difficulty finding a suitable job.

By a rating decision dated in September 1993, the RO increased the schedular rating for the Veteran's disability from 30 to 40 percent, effective from June 1992.  In December 1993, a statement was received from a private physician, Dr. Hope-Gill, to the effect that the Veteran was "significantly more disabled than 40%" due to problems with his neck, back, elbows, and knees.  Later that month, the RO confirmed and continued the 40 percent rating for the Veteran's left knee.  He appealed.  See Introduction, supra.

Evidence received during the course of the Veteran's appeal includes, among other things, a February 1994 report from a clinical neuropsychologist, Dr. Vanderploeg, reflecting that the Veteran sustained injuries in a work-related automobile accident in March 1991, resulting in back and neck pain and increased frequency and severity of pre-existing migraine headaches.  The report indicates the Veteran suffered manic-depressive illness as well, and that he was fired from his job in February 1993, after his insurance company pre-approved a 
neuropsychological evaluation for suspected brain injury, but before the scheduled appointment took place.  The report reflects that the Veteran had not worked since.  However, he had successfully sought workman's compensation from his former employer, and had a pending suit against the employer for discrimination.

In a statement dated in February 1994, the Veteran reported that he had worked the previous year for Galaxy Chemicals of Brandenton.  He said he worked there for about two and half months; and that it seemed, and he was told, that he was doing very well; but that he was abruptly fired.

In June 1994, the Veteran was hospitalized for treatment of alcohol and substance abuse.  It was noted that he had not been substance free for over 20 years.  In August and September 1994, he was hospitalized again for similar reasons.  In October 1994, the Veteran reported that he had a new job and was working 70 hours per week.

In February 1996, the Veteran was hospitalized for treatment of bronchitis and laryngitis.  It was noted that he was not employable at that time.

In November 1996, one of the Veteran's parents submitted a statement wherein it was observed that, as a result of service-connected knee problems, the Veteran "is always having to restrict his work, or leave it and go to the VA hospital.  Then for several days he must cut back his schedule.  His work choices are limited, and his employer must be very patient with his trips for treatment."

In a statement dated later that same month, the Veteran reported that he suffered from multiple medical problems, including left knee disability, migraines, depression, problems with his prostate, a sleep disorder, and pain in the back, neck, shoulders, arms, elbows, wrists, hips, and groin.  He indicated that, as a result of combined causes, he had a "[f]requent inability to work due to pain, disability, disorientation and/or loss of sleep causing the loss of many working hours weekly."  He estimated his own loss of function, effectiveness, and ability to work and earn a living at 75 percent, and reported that he had lost several jobs as a result of his disabling conditions.

On VA examination in December 1996, the Veteran reported that he used a cane approximately 25 percent of the time for ambulation, that he fell frequently, and that he had increased discomfort in his left knee on use.

Later that month, the Veteran filed a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  He reported working for Apex Office Products from 1989 to February 1993, with four to six months time lost per year from illness; for Galaxy Chemicals in 1993, with termination due to insufficient sales attributable, in turn, to service-related conditions; for Southern Casual Furniture from January to September 1994, with about four months time lost from illness; for Carter Grandle, Inc., from October 1994 to October 1995, with about five months time lost from illness; and for Alumatech, Inc., from November 1995 to present, with about six months lost time from illness.  The Veteran maintained, in essence, that it was becoming impossible for him to obtain a meaningful and profitable full-time job with a future and benefits because of physical and emotional problems associated with service-related injuries and treatment. 

In a statement received in January 1997, a former employer indicated that the Veteran's abilities as a salesman had diminished since 1985.  The employer reported that he had witnessed the Veteran fall in 1994, due to problems with his knee; that he was thereafter unable to work for approximately two months; and that he later experienced a period where he was unable to work because of depression over his pain and his inability to resolve the problems that besieged him.  The employer indicated that the Veteran worked on commission and that, if it were not for that fact, he would have been terminated because of his "constant health problems that have left him at home unable to perform the simplest duties . . . ."

In a statement from another former employer, also dated in January 1997, the employer noted that the Veteran had had problems with his knees; that he limped badly at times; that he often reported falling; and that, when that happened, he missed anywhere from several days to a couple of weeks at work, saying that he could not walk or that his back was "out."  It was also noted that he had missed several days of work each month as a result of migraine headaches, and that he had missed quite a lot of work over the previous three or four years as a result of back pain.  It was noted that the Veteran's work involved time on the phone, which he did well, and could do at home when his knee or back was "out"; but that when he called in with a migraine headache, "he [was] down for the day."  The employer also observed that the Veteran could have done better, in terms of sales, if he had been able to do more personal visitations and spend less time on the phone.

The employer noted that the Veteran had done quite well during the first part of 1996, but then fell and injured himself in April or May and was "down for several weeks."  After that, he seemed depressed for a long time and in pain.  The employer reported that the Veteran got better around the first of July, went back to work and produced good sales for a while, then fell again and was "down" for the rest of the year.  It was noted that the Veteran worked "on the road" about one to two days per week, on average, and was forced to spend the rest of the time at home.

By a rating decision entered in January 1997, the RO increased the rating for the- Veteran's service-connected left knee disability from 40 to 50 percent, effective May 7, 1993.  The RO also granted service connection for low back strain; denied service connection for fibromyalgia, degenerative disc disease of the cervical spine, migraine headaches, and sleep disorders; and denied entitlement to TDIU.

In December 1997, the Veteran reported that he had been unable to work for a time following a fall in September 1997, and a subsequent, long-running migraine headache.  He also reported a more general inability to work regularly as a result of disability.  He explained that his job entailed picking up and delivering patio furniture, as well as selling it; that he was presently unable to pick up and deliver the furniture; and that his ability to sell it was limited by his diminished ability to write orders and quotes, "as well as lost time due to continuous migraine headaches and other chronic pains I have noted."

In July 1999, the RO denied service connection for multiple disabilities claimed as secondary to the Veteran's service-connected left knee disability, to include disorders of the thoracic spine, shoulders, arms, hips, legs, groin, prostate, and right great toe; chronic laryngitis; chronic obstructive pulmonary disease; gastroesophageal reflux; and depression.  The also RO declined to reopen previously denied claims for service connection for disabilities of the elbows and wrists.

When the Veteran was examined for VA compensation purposes in April 2003, he reported that he had recently been working on the Internet, in furniture sales.  It was noted that he had worked at various jobs since his discharge from service, had tried retail sales in furniture, and then was a furniture representative driving a car around the country.  He complained of severe symptoms pertaining to his left knee, as well as problems with his low back, headaches, sleep, and fibromyalgia.

On VA examination in November 2003, the Veteran reported that he worked in selling furniture over the Internet, and that he was still working.  In a statement dated that same month, he indicated that his left knee or back would "go out" about four to six times per year, and the pain was disabling for several weeks each time.  He also reported that his disabilities caused him fatigue, which interfered with his employment and activities.

During a March 2005 VA examination, the Veteran explained that his job selling furniture initially involved a great deal of traveling; however, he had difficulty with that because of his knee.  He reported that he had fallen several times while demonstrating, or trying to demonstrate, his furniture samples, and that his activity was reduced.  He indicated that he was still employed, and still worked, but presently only sold patio furniture over the telephone and Internet so as to reduce his walking and standing, and had done no traveling since 2004.

The Veteran complained of pain in the range of 2 to 4 out of 10 while sitting, with severe pain to 10/10 during flares, which he indicated happened three to four times per month.  He indicated that he used a cane occasionally, and reported that he was able to walk up to one mile, if absolutely necessary; to stand for 10 to 20 minutes; and to lift up to 30 pounds.  The examiner found that the Veteran's left knee disability directly affected his ability to do his job because of his inability to travel.

In July 2005, the RO established service connection for left knee instability, evaluated as noncompensably percent disabling, effective May 7, 1993.  The RO also established service connection for degenerative disc disease of the cervical spine.

On VA treatment in July 2009, the Veteran complained of worsening left knee pain.  He indicated that it was 3-4/10 resting, and increased when he walked.  He also complained of stiffness.

In March 2010, the Board remanded the Veteran's case so that it could be referred to the Director, Compensation and Pension Service, for extraschedular consideration.

Thereafter, the Veteran submitted an April 2010 treatment report from Dr. K. Eaton, M.D.  The treatment report included an impression of severe arthritis.  It also reflected that Dr. Eaton talked to the Veteran about the pros and cons of replacing the knee now versus waiting.

In a June 2010 statement, the Veteran further described the severity of his left knee disability.  He reported that X-rays in December 2009 revealed "severe degenerative arthritis" of the knee.  He also reported that magnetic resonance imaging (MRI) in February 2010 revealed "severe degenerative osteoarthritis medial compartment, characterized by near complete absence of the medial meniscus, severe cartilage loss, prominent osteophytic changes, several areas of reactive marrow edema including a focal area of subchondral cystic change posterior medial tibial plateau; as well several calcified loose bodies posterior to the PCL[, and] moderate joint effusion"; with a final diagnostic assessment of probable chronic ACL tear; nondisplaced complex tear, body, lateral meniscus; and at least moderate patellar chondromalacia.  The Veteran pointed out that his left knee was documented to be highly unstable; that it caused him to fall; and that it had caused "much disruption to my employment history."  He reported that Dr. Eaton had told him verbally that his left knee was "blown" and needed to be replaced; and that there was no other treatment or surgery available to assist as a result of "severe" arthritis.

In a June 2010 memorandum, the Director of the Compensation and Pension Service determined that an extraschedular rating was not warranted.  The Director found that the evidence failed to show that Veteran's left knee disability caused hospitalizations or "marked" interference with employment.  It was noted, although the Veteran's initial position as a traveling salesman negatively impacted his left knee condition, he modified his position by selling furniture via the telephone or Internet, and that the modification had allowed him to be a more sedentary-type salesman, which did not seem to impact his left knee disability.

On VA examination in April 2011, the Veteran complained of left knee pain that had become progressively worse.  Objectively, it was noted that his disability was manifested by crepitus, mild instability, and lack of flexion.  It was further noted that his occupation was furniture sales; that he worked part time; and that he had lost eight weeks from work over the prior 12-month period as a result of knee pain.

On VA treatment in October 2013, the Veteran continued to complain of falls due to knee pain, and feelings of instability.  He reported pain 7/10.  It was noted that he was working full time in a sedentary job on a computer, selling outdoor furniture.  On examination, he was noted to be obese.  He walked with a cane in his right hand, with a duck-waddling gait and slight limp.  He had left medial joint line tenderness.  There were no crepitations of the left knee, and no effusions.  Knee replacement surgery was discussed.

Turning to the merits of the Veteran's appeal, the Board notes, as an initial matter,  that the schedular criteria governing the evaluation of knee disabilities contemplate a broad array of symptomatology, including pain and limitation of motion-see, e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261-and involve consideration of a number of other factors, such as:

(a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).

(b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease, or injury of peripheral nerves, divided or lengthened tendons, etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled movements smoothly.

(f) Pain on movement, swelling, deformity or atrophy of disuse.

38 C.F.R. §§ 4.45 (2013).  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are also taken into account.  Id.  See also 38 C.F.R. § 4.59 (2013) ("The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The schedule further contemplates cases in which knee disability is manifested by impairments such as recurrent subluxation and/or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

However, strictly speaking, the schedule does not specifically refer to recurrent falls occasioned by knee disability.  As such, it appears that the rating criteria, at least facially, do not adequately describe the Veteran's level of disability and symptomatology, as outlined in Thun.  It was for that reason-and because the record also contained evidence of interference with employment-that the Board remanded the case for extraschedular consideration in March 2010.  The real question at this point is whether the Veteran's disability picture exhibits other related factors such as "marked interference with employment or frequent periods of hospitalization," so as to warrant extraschedular evaluation.

Following a review of the evidence in this case, and the applicable law and regulations, the Board finds that the preponderance of the evidence is against such a finding.  The record is completely devoid of any evidence to suggest frequent periods of hospitalization related to treatment of the Veteran's left knee disability.  Further, although the evidence shows that the Veteran suffers from severe left knee disability, and that it has interfered with his employment, it is the Board's conclusion that such interference has not been "marked," as that term is used in 38 C.F.R. § 3.321(b)(1).

As outlined above, the Veteran has reported lost time from work due to left knee disability since at least 1993-sometimes as much as 6 months in a 12-month period-together with periods of unemployment.  It appears from the evidence, however-including that pertinent to 1997-that his periods of unemployment have been multifactorial in nature; that is, they were caused, not only by his left knee disability, but also by other disabilities (e.g., bronchitis, laryngitis, migraine, a sleep disorder, disabilities of the neck, shoulders, back, elbows, wrists, and hips, and mental disability) and, on at least one occasion, by employer prerogative that may or may not have been discriminatory in nature.

Moreover, it appears that the Veteran's periods of absence from work (due to the need for convalescence or treatment), and reduced productivity (due to limitations on travel, as a consequence of a fear of falls)-for up to six months at a time, whether prior to 1999 or since-are commensurate with the assigned schedular rating for the left knee, which contemplates, on average, a full 50-percent reduction of impairment in earning capacity.  Notably, the evidence also indicates that he has more successfully navigated employment since approximately 1999, by working in sales via the telephone and Internet, and eliminating travel.  In April 2011, for example, he reported losing only 8 weeks of work over a 12-month period.  In October 2013, he reported working full time.

Under the circumstances, and taking into account the totality of the evidence, it is the Board's conclusion that the resulting interference with the Veteran's employment has not been "marked," as that term is used in 38 C.F.R. § 3.321(b)(1), so as to warrant a departure from the rating schedule.  Nor are there any other related factors that would warrant an extraschedular rating.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply, and the appeal must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


